COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Javier A. Vega v. Fulcrum Energy, LLC and Fulcrum Power Services,
                          L.P.

Appellate case number:    01-12-00134-CV

Trial court case number: 2008-67819

Trial court:              55th District Court of Harris County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Huddle


Date: December 19, 2013